COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Anthony Sorel Haywood v. The State of Texas

Appellate case number:    01-13-00994-CR

Trial court case number: 1373686

Trial court:              176th District Court of Harris County

        On March 28, 2014, appellant Anthony Sorel Haywood filed a motion for extension of
library time. The motion is DENIED. Appellant is not entitled to “hybrid representation,”
which is defined as representation partly by counsel, partly by self. See, e.g., Robinson v. State,
240 S.W.3d 919, 922 (Tex. Crim. App. 2007). Pro se motions filed by a criminal defendant
already represented by counsel may be disregarded. Id.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   X Acting individually      Acting for the Court


Date: April 8, 2014